Title: From Thomas Jefferson to Veuve David & fils, 27 July 1789
From: Jefferson, Thomas
To: Veuve David & fils



Messrs.
Paris July 27.

I have duly received your favor of June 29. on the subject of the high duties demanded for salted beef and pork imported into this country. I have always understood that these duties were intended to have the effect of a prohibition and therefore have viewed them as prohibited articles. The policy of this is not worth combating at present. There is reason to expect that the transfer of the legislative power to the States general will bring on a reformation of the restrictions on commerce, and whenever that shall be taken in hand, I shall use my best efforts in conjunction with those concerned in the American trade, to have that put on a footing more advantageous to both nations. I have the honour to be with great consideration Your most obedt. humble servt,

Th: Jefferson

